Exhibit 10.13

U.S. EMPLOYEES

TELLURIAN INC.

RESTRICTED STOCK AGREEMENT

PURSUANT TO THE

TELLURIAN INC.

2016 OMNIBUS INCENTIVE COMPENSATION PLAN

This RESTRICTED STOCK AGREEMENT (“Agreement”) is effective as of [INSERT
MONTH]_, 2017 (the “Grant Date”), between Tellurian Inc., a Delaware corporation
(the “Company”), and [INSERT NAME] (the “Participant”).

Terms and Conditions

The Participant is hereby granted, as an eligible Employee of the Company or a
Subsidiary, as of the Grant Date, pursuant to the Tellurian Inc. 2016 Omnibus
Incentive Compensation Plan, as it may be amended from time to time (the
“Plan”), the number of shares of the Company’s Common Stock set forth in
Section 1 below. Except as otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. A
copy of the Plan and the prospectus with regard to the shares under an effective
registration on Form S-8 have been delivered or made available to the
Participant. By signing and returning this Agreement, the Participant
acknowledges having received and read a copy of the Plan and the prospectus and
agrees to comply with the Plan, this Agreement and all applicable laws and
regulations.

Accordingly, the parties hereto agree as follows:

1. Grant of Shares. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective as of the Grant Date, the
Company hereby awards to the Participant [                    ] shares of its
Common Stock (the “Shares”). Such Shares are subject to certain restrictions set
forth in Section 2 hereof, which restrictions shall lapse at the times provided
under Section 2 hereof. For the period during which such restrictions are in
effect, the Shares subject to such restrictions are referred to herein as the
“Restricted Stock.” The Restricted Stock, in the sole discretion of the Plan
Administrator, shall be evidenced by a certificate or be credited to a book
entry account maintained by the Company (or its designee) on behalf of the
Participant and such certificate or book entry (as applicable) shall be noted
appropriately to record the restrictions on the Restricted Stock imposed hereby.

2. Restricted Stock.

(a) Rights as a Stockholder. The Participant shall have the rights of a
stockholder with respect to the shares of Restricted Stock as, and only as, set
forth in Section 10.4 of the Plan and herein. Solely with respect to unvested
shares of Restricted Stock, (i) dividends or other distributions (collectively,
“dividends”) on such unvested shares of Restricted Stock shall be withheld, in
each case, while such unvested shares of Restricted Stock are subject to
restrictions, and (ii) in no event shall dividends or other distributions
payable thereunder be paid unless and until such unvested shares of Restricted
Stock to which they relate no longer are subject to a risk of forfeiture
hereunder. Dividends that are not paid currently shall be credited to
bookkeeping accounts on the Company’s records for purposes of the Plan and shall
not accrue interest. Such dividends shall be paid to the Participant in the same
form as paid on the Common Stock promptly upon the lapse of the restrictions.



--------------------------------------------------------------------------------

(b) Vesting. Subject to Section 2(c) below, the Restricted Stock shall only vest
as follows (and there shall be no proportionate or partial vesting in the
periods prior to the applicable vesting date(s) and all vesting shall occur only
on the applicable vesting date(s)):

(i) FID. The Restricted Stock shall vest upon the affirmative final investment
decision by the Board with respect to the Driftwood LNG project (“FID”);
provided, however, that the Participant has not experienced a Termination of
Service prior to the vesting date.

(c) Terminations without Cause or due to Death or Disability. In the event the
Participant is terminated by the Company without Cause, or due to his death or
Disability, all unvested shares of Restricted Stock shall remain open and
continue to vest on the FID as if the Participant had not experienced a
Termination of Service; provided, however, that the Plan Administrator will have
the ability, in its sole discretion, to accelerate the vesting of the Restricted
Stock even if the FID has not yet occurred. Notwithstanding anything contained
in the Plan, for purposes of this Agreement, “Cause” shall mean a Termination of
Service with the Participant’s Employer under any of the following
circumstances: (i) the indictment for, the conviction of, or the pleading of
guilty or nolo contendere to, any felony or any crime involving fraud,
dishonesty or moral turpitude; (ii) the Participant’s gross negligence with
regard to the Company or any Subsidiary in respect of the Participant’s duties
for the Company or any Subsidiary; (iii) the Participant’s willful misconduct
having or, which in the good faith discretion of the Board could have, an
adverse impact on the Company or any Subsidiary economically or reputation wise;
(iv) the Participant’s material breach of this Agreement, any employment or
consulting agreement entered into with the Company or any Subsidiary or material
breach of any code of conduct or ethics or any other policy of the Company,
which breach (if curable in the good faith discretion of the Board) has remained
uncured for a period of ten (10) days following the Company’s delivery of
written notice to the Participant specifying the manner in which the agreement
or policy has been materially breached; or (v) the Participant’s failure to
perform his or her reasonably assigned duties to the Company or Subsidiary,
including by reason of the Participant’s habitual absenteeism or due to the
Participant’s insubordination (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), which failure has
continued for a period of at least ten (10) days following the Company’s
delivery of written notice to the Participant specifying the manner in which the
Company believes the Participant has not performed his or her duties.

(d) Terminations for all other Reasons. In the event the Participant experiences
a Termination of Service for any reason other than those set forth in Section
2(c), the Participant shall forfeit to the Company, without compensation, any
Restricted Stock that is unvested and that cannot vest in accordance with
Section 2(b) immediately upon the Participant’s Termination of Service.

(e) Section 83(b). If the Participant properly elects (as permitted by Section
83(b) of the Code) within thirty (30) days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the fair market value of such Restricted Stock, the Participant shall
deliver to the Company a signed copy of such election within 10 days after the
making of such election, and shall pay to the Company or make arrangements
satisfactory to the Company to pay to the Company upon such election, any
federal, state, local or other taxes of any kind that the Company is required to
withhold with respect to the Restricted Stock. The Participant acknowledges that
it is his or her sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if he or she elects to utilize such election.

 

2



--------------------------------------------------------------------------------

(f) Certificates. If, after the Grant Date, certificates are issued with respect
to the shares of Restricted Stock, such issuance and delivery of certificates
shall be made in accordance with the applicable terms of the Plan.

3. Delivery Delay. The delivery of any certificate representing the Restricted
Stock may be postponed by the Company for such period as may be required for it
to comply with any applicable foreign, federal, state or provincial securities
law, or any national securities exchange listing requirements and the Company is
not obligated to issue or deliver any securities if, in the opinion of counsel
for the Company, the issuance of such Shares shall constitute a violation by the
Participant or the Company of any provisions of any applicable foreign, federal,
state or provincial law or of any regulations of any governmental authority or
any national securities exchange. If the Participant is currently a resident or
is likely to become a resident in the United Kingdom at any time during the
period that the Shares are subject to restriction, the Participant acknowledges
and understands that the Company intends to meet its delivery obligations in
Common Stock with respect to the shares of Restricted Stock, except as may be
prohibited by law or described in this Agreement or supplementary materials.

4. Certain Legal Restrictions. The Plan, this Agreement, the granting and
vesting of the Restricted Stock, and any obligations of the Company under the
Plan and this Agreement, shall be subject to all applicable federal, state and
local laws, rules and regulations, and to such approvals by any regulatory or
governmental agency as may be required, and to any rules or regulations of any
exchange on which the Common Stock is listed.

5. Change of Control. The provisions in the Plan regarding Change of Control
shall apply to the Restricted Stock.

6. Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to this Agreement and the Plan, or to otherwise
require, prior to the issuance, delivery or vesting of any shares of Common
Stock, payment by the Participant of, any federal, state or local taxes required
by law to be withheld. Unless otherwise agreed to in writing by the Participant
and the Company, or pursuant to the establishment by the Plan Administrator of
an alternate procedure, (i) if the Participant is an “officer” under Section 16
of the Exchange Act at the time of vesting, required withholding will be
implemented through a net settlement of shares or (ii) if the Participant is not
an “officer” under Section 16 of the Exchange Act at the time of vesting,
required withholding will be required to be implemented through the Participant
executing a “sell to cover” transaction through a broker designated or approved
by the Company.

7. Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Plan Administrator and as may be
in effect from time to time. The Plan is incorporated herein by reference. If
and to the extent that any provision of this Agreement conflicts or is
inconsistent with the terms set forth in the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.

8. Restrictions on Transfer. The Participant shall not sell, transfer, pledge,
hypothecate, assign or otherwise dispose of the Shares, except as permitted in
the Plan or Agreement. Any attempted sale, transfer, pledge, hypothecation,
assignment or other disposition of the Shares in violation of the Plan or this
Agreement shall be void and of no effect and the Company shall have the right to
disregard the same on its books and records and to issue “stop transfer”
instructions to its transfer agent.

 

3



--------------------------------------------------------------------------------

9. Recoupment Policy. The Participant acknowledges and agrees that the
Restricted Stock shall be subject to the terms and provisions of any “clawback”
or recoupment policy that may be adopted by the Company from time to time or as
may be required by any applicable law (including, without limitation, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and rules and
regulations thereunder).

10. No Right to Employment or Consultancy Service. This Agreement is not an
agreement of employment or to provide consultancy services. None of this
Agreement, the Plan or the grant of the Restricted Stock hereunder shall
(a) guarantee that the Company will employ or retain the Participant as an
employee or consultant for any specific time period or (b) modify or limit in
any respect the Company’s right to terminate or modify the Participant’s
employment, consultancy arrangement or compensation. Moreover, this Agreement is
not intended to and does not amend any existing employment or consulting
contract between the Participant and the Company or any of its Affiliates.

11. Section 409A. Section 20.2 of the Plan with regard to Code Section 409A
shall apply to this Award Agreement.

12. Notices. Any notice or communication given hereunder shall be in writing or
by electronic means and, if in writing, shall be deemed to have been duly given:
(i) when delivered in person or by electronic means; (ii) three days after being
sent by United States mail; or (iii) on the first business day following the
date of deposit if delivered by a nationally recognized overnight delivery
service, to the appropriate party at the following address (or such other
address as the party shall from time to time specify): (i) if to the Company, to
Tellurian Inc. at its then current headquarters; and (ii) if to the Participant,
to the address on file with the Company.

13. Mode of Communications. The Participant agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any documents that the Company or any of its
Affiliates may deliver in connection with this grant of Restricted Stock and any
other grants offered by the Company, including, without limitation,
prospectuses, grant notifications, account statements, annual or quarterly
reports, and other communications. The Participant further agrees that
electronic delivery of a document may be made via the Company’s email system or
by reference to a location on the Company’s intranet or website or the online
brokerage account system.

14. Governing Law. All matters arising out of or relating to this Agreement and
the transactions contemplated hereby, including its validity, interpretation,
construction, performance and enforcement, shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to principles of conflict of laws which would result in the application
of the laws of any other jurisdiction.

15. Successors. The Company will require any successors or assigns to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. The terms of this Agreement and all of the rights of
the parties hereunder will be binding upon, inure to the benefit of, and be
enforceable by, the Participant’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

16. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY

 

4



--------------------------------------------------------------------------------

WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR
THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT.

17. Construction. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement. Wherever any words are used in this Agreement in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply. As used herein, (i) “or” shall
mean “and/or” and (ii) “including” or “include” shall mean “including, without
limitation.” Any reference herein to an agreement in writing shall be deemed to
include an electronic writing to the extent permitted by applicable law.

18. Severability of Provisions. If at any time any of the provisions of this
Agreement shall be held invalid or unenforceable, or are prohibited by the laws
of the jurisdiction where they are to be performed or enforced, by reason of
being vague or unreasonable as to duration or geographic scope or scope of the
activities restricted, or for any other reason, such provisions shall be
considered divisible and shall become and be immediately amended to include only
such restrictions and to such extent as shall be deemed to be reasonable and
enforceable by the court or other body having jurisdiction over this Agreement,
and the Company and the Participant agree that the provisions of this Agreement,
as so amended, shall be valid and binding as though any invalid or unenforceable
provisions had not been included.

19. No Waiver. No failure by any party to insist upon the strict performance of
any covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

20. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Participant with respect to the subject
matter hereof.

21. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument. Execution and
delivery of this Agreement by facsimile or other electronic signature is legal,
valid and binding for all purposes.

[Remainder of Page Left Intentionally Blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

TELLURIAN INC.

By:  

 

Name:   Title:  

 

PARTICIPANT

By:  

 

Name:   [INSERT NAME]

[Signature Page to Restricted Stock Agreement]